On behalf of the
people and the Government of Thailand, I would like to
extend my warm congratulations to you, Sir, upon your
election to the presidency of the fifty-fifth session of
the General Assembly. I am confident that under your
able guidance, we shall be able to build upon the
momentum generated by the Millennium Summit and
enjoy a successful and result-oriented General
Assembly session.
I should also like to take this opportunity to pay
tribute to Mr. Theo-Ben Gurirab, Foreign Minister of
Namibia, the President of the fifty-fourth session, for
his leadership and tireless efforts throughout the past
year. His wisdom and dedication to the tasks of our
Assembly enabled him to serve as an effective bridge
between the last session and the Millennium Summit,
thus laying a firm foundation for our work this year.
On this occasion, may I, on behalf of the people
and the Government of Thailand, extend a warm
welcome to Tuvalu on its admission as the newest
Member of the United Nations family.
The dawn of the new millennium is a time for
both justified celebration of and sombre reflection on
the achievements and shortcomings of the United
Nations during the past 55 years. As we review the
United Nations track record, I cannot but recall the
very first words written in the United Nations Charter:
“We the peoples of the United Nations”. These few
simple words convey an idea of overwhelming
significance — that it is the peoples of our respective
nations who represent the core raison d'être of this
foremost assembly of humankind. It is the peoples who
should be the primary beneficiaries of every resolution
that we adopt and every programme that we launch.
As we proceed with the first General Assembly
session of this millennium, we should ask ourselves the
questions, “Have we indeed put the peoples at the
centre of all our deliberations and activities? Have we
done enough to ensure that ordinary people, both men
and women, young and old, benefit from all our
initiatives and actions, collective as well as
individual?”
We are encouraged that the Secretary-General, in
his report to the Millennium Assembly, has highlighted
the “peoples' concerns” as one of the primary agenda
items for the international community to take up. And
we are gratified that many countries have highlighted
issues of direct interest to peoples at the Millennium
Summit, from reversing the spread of HIV/AIDS,
malaria and other diseases to combating the scourge of
drugs, from rolling back poverty to closing the
educational gaps within and between countries. These
are all important steps in the right direction.
But we need to do more. We need to adopt a fresh
mindset that places the interests and welfare of the
peoples — the peoples of our own countries and those
of other nations — at the centre of our policies in
socio-economic development and in maintaining
international peace and security. We need to keep in
mind that promoting the interests and welfare of
peoples requires that we also promote human rights and
fundamental freedoms. We need to work collectively to
translate commitments made at the Millennium Summit
and in other forums into concrete results that reach
people directly.
Although the recent economic and financial crisis
has brought devastating consequences to millions of
people across the Asia-Pacific region, it has helped
refocus the attention of Governments on the need to
protect the most important of any economy's assets,
namely, its people. The crisis, by exposing the
inadequacies of national social safety nets in protecting
the welfare of vulnerable peoples, has raised many
difficult questions. In essence, how can one pursue
4

sustainable development and even attempt to attain
economic prosperity when the basic needs of people
cannot be fulfilled and the potentials of people not
fully developed?
The idea of putting people at the centre of
development efforts is not new. But its application has
been far from widespread. As various countries slowly
recover from the economic and financial crisis in Asia,
the value of pursuing people-centred development has
become ever greater. This development paradigm
considers development as a means to promote people's
welfare and interests rather than as an end in itself. It
looks beyond quantitative indicators of growth and
focuses more on how to nurture the capabilities of
people in society so that they are empowered and are
able to make positive contributions to a country's
development efforts. And it needs to be forward-
looking, taking into account the interests and welfare
of future, unborn generations.
As part and parcel of the efforts to pursue people-
centre development, we must put a premium on
tackling those issues, national and transnational, that
have a direct impact on people's welfare. I should
therefore like to highlight three issues in particular that
affect the very essence of the welfare of our peoples:
drugs and narcotics-trafficking, HIV/AIDS and poverty
alleviation through sustainable development.
One of the most unfortunate consequences of
globalization is the globalization of the drugs and
narcotics problem. Illicit trafficking in and production
of narcotics erode an economy's resources, generate a
host of social problems and undermine our human
potential. These effects are widespread, from the most
rural and remote of villages to the most modern of
metropolises. It is a global social problem that affects
people directly, both users and non-users. While all
types of drugs and narcotics are a threat to society, we
hope that the international community will give as
much attention to the growing threat of
methamphethamines as it did to heroin and other drugs
in the past. The small size and low cost of producing
methamphethamines make them readily accessible to
all sectors of society and therefore difficult to suppress.
Thailand has spared no effort in tackling the drug
and narcotics problem at the national level, and is at
the forefront of regional and international cooperation
to meet this challenge, with the Association of South-
East Asian Nations (ASEAN) and the United Nations
International Drug Control Programme (UNDCP). I am
pleased to announce that Thailand and UNDCP will be
hosting an International Congress, “In pursuit of a drug
free ASEAN 2015: Sharing the vision, leading the
change”, in Bangkok from 11 to 13 October this year.
We hope to establish an effective coordinating
mechanism to tackle the drugs and narcotics problem
along all fronts and at all levels, and we hope that the
international community will support us in these
endeavours.
We are gratified that the global problem of
HIV/AIDS, which is affecting an increasing number of
people in our societies, was given due attention at the
Millennium Summit. But international efforts will have
to be strengthened and sustained if the international
community is to make a dent in a problem that has
already affected more than 36 million people
worldwide and is reaching epidemic proportions. We
are honoured that Thailand has been cited as one of the
success stories in tackling the HIV/AIDS problem in
the developing world. Nevertheless, the sustainability
of successful national efforts requires strong support
and cooperation at the regional and multilateral levels
and effective partnerships with non-governmental
organizations, including the private sector.
In this connection, we hope that regional and
international cooperation in preventing and alleviating
the HIV/AIDS problem will emphasize the exchange of
AIDS-related technologies and state-of-the-art
techniques for the prevention and alleviation of this
disease, as well as the sharing of knowledge on
affordable HIV/AIDS-related drugs. We call on the
Secretary-General to enhance his efforts in
coordinating international action against HIV/AIDS.
We also support the proposal for a special session of
the General Assembly in 2001 to address this problem.
Uplifting peoples from abject poverty and
endowing them with appropriate means to lead
productive lives are the best guarantees of long-term
social stability, and provide a secure foundation for
future prosperity and international peace. Poverty
reduction is thus at the core of people-centred
development and the first step in promoting a more just
and equitable global order. The tenth session of the
United Nations Conference on Trade and Development
(UNCTAD X), which Thailand had the honour of
hosting from 12 to 19 February this year, drew
particular attention to the risks of marginalization of
the poorest countries in the global economy and of the
5

most vulnerable groups within both developing and
developed countries.
UNCTAD is endeavouring to build a new
consensus on how to have greater equity and
participation by all in the international economy in this
era of globalization. In line with the “Spirit of
Bangkok” emerging from UNCTAD X, Thailand, as
current President of UNCTAD, greatly appreciates the
initiative by Japan during the Group of Eight (G-8)
Summit in Okinawa and the G-8 Foreign Ministers'
Meeting in Miyazaki in July this year to invite
representatives from developing countries as well as
regional and international organizations to meet with
the G-8 leaders as a means to strengthen North-South
cooperation. We are also very appreciative of China's
initiative to hold a Sino-African dialogue on
development cooperation soon. We are convinced that
these initiatives are a step in the right direction.
I was astounded to learn that fewer than 2 per
cent of the world's population is connected to the
Internet, despite all the hype, and that a large portion of
mankind have never heard a dial tone. If such
discrepancies in information (IT) and/or digital divides
are not reversed soon, the developing world will be left
far behind the rest of the world. Thailand believes that
we should act in concert to maximize the benefits of IT
and to ensure that the greatest possible percentage of
the world's population is guaranteed IT access.
To this end, Thailand fully supports and
appreciates the G-8 Okinawa Charter on the Global
Information Society to bridge the so-called digital
divide. We also welcome the contributions of the
private sector, such as those of the Global Digital
Divide Initiative of the World Economic Forum and the
Global Business Dialogue on Electronic Commerce.
We hope that more, similar initiatives will be
forthcoming so that we, especially the developing part
of the world, can overcome the digital divide.
Debt problems are also recognized as a serious
obstacle to the pursuit of economic and social
development, and all countries should be assisted in
managing their debt obligations, including through a
debt standstill. Thailand therefore also supports the
convening of an international intergovernmental event
on financing for development next year at the highest
possible level and hopes that feasible and effective
measures can be agreed upon to generate greater
international financial assistance to support sustainable
development and to address poverty. In this connection,
we see great value in securing the active participation
of the international financial and trade institutions and
the private sector, as well as all the NGOs concerned.
The most effective way to ensure poverty
reduction and promote sustainable development is to
empower peoples with the capacity to help themselves.
And there is no better way to achieve this than through
education and training. Thailand thus attaches great
importance to human resources development (HRD).
Our efforts are not confined to the national level but
extend to a wider, regional scale. We have been at the
forefront in promoting HRD in the Mekong subregion,
for we sincerely believe that the upgrading of human
potential is the best way to fight poverty and ensure
closer regional cooperation and sustainable
development.
International peace and security begin at home. If
we are able to pursue an all-encompassing notion of
security that places the security of peoples at the apex
of our considerations, if we can secure for people
freedom from want as well as freedom from fear, then
the likelihood of threats to international peace and
security will be drastically reduced. Human security
and people-centred development are two sides of the
same coin: they each promote the welfare of peoples in
different ways and reinforce one another at the same
time.
It is gratifying to note that the concept of human
security is gaining ground, even though the debates on
what constitutes human security are by no means over.
Thailand believes that human security can only take
firm root if the basic needs of peoples are fulfilled and
peoples are free from social and economic threats to
their well-being. How can we begin to talk about
human security, let alone international peace and
international security, when 1.2 billion people in the
world live on less than 1 US dollar a day, about 90
million children are out of school at the primary level
and about 1.2 million women and children under 18 are
trafficked for prostitution each year?
We therefore advocate freeing people from want
by effectively and collectively meeting the challenges
posed by poverty, illiteracy, infectious disease, famine,
natural disaster, social unrest and disintegration. These
are in fact the very same goals that we need to achieve
in promoting people-centred development.
6

The achievement of human security also requires
the promotion and protection of human rights and
fundamental freedoms. We cannot support human
security and effectively pursue people-centred
development if we are unable to ensure that people are
protected from the worst forms of abuse, suffering and
deprivation. We cannot claim to put people at the
centre of development efforts if we are unwilling to
create political conditions whereby people are able to
pursue their lives free from threats to their dignity and
personal safety. We cannot expect to develop human
potential to the fullest or make people effective
contributors to economic development if they cannot
have the intellectual freedom to pursue their hopes and
dreams for their own future.
Thailand therefore calls upon the international
community to renew its commitment to promoting and
protecting human rights and fundamental freedoms, in
order to ensure that people's interests and welfare are
indeed at the centre of our policies and programmes. It
is with this conviction that Thailand commits itself to
playing an active and responsible role within the
United Nations Commission on Human Rights.
Drawing strength and inspiration from one of the most
democratic constitutions anywhere, we will continue to
give our full support to the efforts of the United
Nations aimed at the protection and promotion of basic
human rights, freedoms and dignity.
In this connection, Thailand also calls upon the
international community to redouble its efforts to assist
displaced persons wherever they may be. As host to
over 100,000 displaced persons and over a million
illegal economic migrants, Thailand attaches great
importance to this issue and hopes that it will be
resolved comprehensively and as soon as possible.
While we seek to promote international peace and
security from within by building support for the
adoption of the human security paradigm among
nations, we should also redouble our efforts
internationally. We should engage in prompt and
effective collective action at the regional and
multilateral levels to create conditions of peace and
stability. At the Millennium Summit, many leaders
spoke of the need and urgency of Security Council
reform. In line with the increased membership of and
mounting challenges to this world Organization,
Thailand, for one, supports the expansion of both the
permanent and non-permanent membership of the
Security Council, based on the principle of equitable
geographical representation, efficiency and readiness to
share responsibilities.
Furthermore, Thailand fully supports the reform
of United Nations peace operations to ensure their
effective conduct and thus the credibility of the United
Nations itself. As I mentioned during the Millennium
Summit, we strongly support the Brahimi report on
United Nations peace operations, for we believe that its
recommendations are right on target and constitute
achievable and practical steps towards the
strengthening of United Nations peace operations
worldwide. I should also add that peace operations
should be prompt and non-selective as well as being
comprehensive in nature.
Thailand is therefore honoured to play an
important part in United Nations peacekeeping efforts
under the United Nations International Force, East
Timor (INTERFET) and now under the United Nations
Transitional Administration in East Timor (UNTAET),
through the contribution of over 1,500 Thai
peacekeepers and the role of Lieutenant-General
Boonsrang Niumpradit, Force Commander of
UNTAET. At the same time, Thailand has always been
conscious of the value of regional cooperation in
fostering peace and stability and strongly supports
regional efforts aimed at confidence-building and
promoting preventive diplomacy.
In this connection, we are proud of the seventh
meeting of the ASEAN Regional Forum (ARF)
recently concluded in Bangkok in July, which saw the
admission of the People's Democratic Republic of
Korea (DPRK) into our forum. We warmly welcome
the Democratic Republic of Korea's participation in the
ARF, the only regional forum that brings together all
the key countries in the Asia-Pacific region. We are
confident that this will strengthen the momentum for
regional peace and security in the Asia and Pacific
region.
It is our fervent hope that at this first General
Assembly of the twenty-first century, 55 years after the
United Nations held its first meeting, we, the
Government representatives of Member States, can
move forward in fulfilling our promise made in the
United Nations Charter to serve the interests of “We
the peoples of the United Nations”. More than ever
before, we need to remind ourselves that it is the
peoples of our nations who are at the core of all our
efforts, whether these be to pursue social and economic
7

development, maintain international peace and security
or promote human rights and fundamental freedoms.
For if we do not fulfil our task in advancing the cause
of protecting the welfare of our peoples, who will? If
we cannot adequately promote and protect the interests
of the peoples of the United Nations, then it is time to
consider other ways in which the peoples of the United
Nations — indeed, our own peoples — can interact
directly with the United Nations.
Now is the time. Let us rededicate ourselves to
the task that we set out to accomplish 55 years ago. Let
us strive to become what we were always meant to
be — a truly representative body of “We the Peoples of
the United Nations”, acting in defence of their welfare
and the advancement of their interests above all else.
Let us resolve and pledge to each other that we shall be
even more united, better prepared and more resilient to
meet the challenges of the new millennium together.















